Citation Nr: 0609668	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  97-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from November 1961 to May 
1965.  He also had a period of active duty for training (ADT) 
from September 1960 to March 1961.


FINDING OF FACT

On March 27, 2006, prior to a final determination of the 
claim for service connection for asbestosis, the Board of 
Veterans' Appeals (Board) received notification from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that the veteran had died in March 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1996, the RO denied the veteran's claim for service 
connection for asbestosis.  He appealed that decision and, in 
March 1997, he and his spouse testified at a personal hearing 
at the RO.  In May 1999, the Board remanded the case for 
additional development.  A Development Memorandum was issued 
by the Board in July 2002.  In August 2003 and March 2005, 
the Board again remanded the case for further evidentiary 
development.

Unfortunately, on March 27, 2006, the Board received written 
confirmation that the veteran had died in March 2006.  As a 
matter of law, veteran's claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 )1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran, and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


